DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2018/0269268 to Cai et al. (Cai).
As to claims 1 and 15, Cai discloses an array substrate, comprising: 
a driving array layer (Fig, 3; Para. 0034, containing light-emitting control transistor 31), a first insulating layer (Fig. 3; Para. 0035, containing first via, 41), an auxiliary trace layer (Fig. 3; Para. 0028, 0032, containing connecting wire, 40), a second 
wherein the driving array layer comprises a plurality of thin film transistors (Fig, 3; Para. 0034, light-emitting control transistor 31), the first insulating layer comprises a plurality of first via holes (Fig. 3; Para. 0035, first via, 41), and the first electrode layer comprises a plurality of first electrodes (Fig. 3, Para. 0028, 0032, first electrode, 22); and 
wherein the auxiliary trace layer comprises a plurality of auxiliary traces (Fig. 3; Para. 0028, 0032, connecting wire, 40), the plurality of auxiliary traces are in one-to-one correspondence with the plurality of first electrodes (Fig. 3, Para. 0028, 0032, first electrode, 22), and the plurality of auxiliary traces are electrically and correspondingly connected to electrodes of the plurality of thin film transistors through the plurality of first via holes (Fig. 3; Para. 0035, first via, 41 and pixel circuit, 30); the second insulating layer comprises a plurality of second via holes (Fig. 3; Para. 0035, second via, 42), and the each of the plurality of auxiliary traces is electrically connected to a respective one of the plurality of first electrodes through one of the plurality of second via holes (Fig. 3; Para. 0035, second via, 42, first electrode, 22).



Cai discloses a manufacturing method of an array substrate, comprising: 
forming a driving array layer (Fig, 3; Para. 0034, containing light-emitting control transistor 31), wherein the driving array layer comprises a plurality of thin film transistors (Fig, 3; Para. 0034, containing light-emitting control transistor 31); 
forming a first insulating layer on the driving array layer (Fig. 3; Para. 0035, containing first via, 41), wherein the first insulating layer comprises a plurality of first via holes (Fig. 3; Para. 0035, containing first via, 41); 
forming an auxiliary trace layer on a side of the first insulating layer facing away from the driving array layer (Fig. 3; Para. 0028, 0032, containing connecting wire, 40), wherein the auxiliary trace layer comprises a plurality of auxiliary traces (Fig. 3; Para. 0028, 0032, connecting wire, 40), and the plurality of auxiliary traces are electrically and correspondingly connected to electrodes of the plurality of thin film transistors through the plurality of first via holes (Fig. 3, Para. 0035, first via, 41 and pixel circuit, 30); 
forming a second insulating layer on a side of the auxiliary trace layer facing away from the driving array layer (Fig. 3; Para. 0035, containing second via, 42), wherein the second insulating layer comprises a plurality of second via holes (Fig. 3; Para. 0035, containing second via, 42); and 
forming a first electrode layer on a side of the second insulating layer facing away from the driving array layer (Fig. 3, Para. 0028, 0032, first electrode, 22), wherein the first electrode layer comprises a plurality of first electrodes (Fig. 3, Para. 0028, 0032, first electrode, 22), the plurality of first electrodes are in one-to-one correspondence with the plurality of auxiliary traces  (Fig. 3; Para. 0035, second via, 42, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-4, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of U.S. Publication No. 2018/0052552 to Tsai.
As to claims 2 and 17, Cai discloses the array substrate of claim 1, further comprising: a pixel defining layer, wherein the pixel defining layer is disposed on a side of the first electrode layer facing away from the first insulating layer (Fig. 5; Para. 0031, organic light-emitting layer, 23); and wherein the pixel defining layer comprises a plurality of light-emitting openings (Fig. 5; Para. 0031, organic light-emitting layer, 23, which is in a hole); but does not expressly disclose the plurality of light-emitting openings do not overlap with the plurality of second via holes in a direction perpendicular to the driving array layer.
Tsai teaches the plurality of light-emitting openings do not overlap with the plurality of second via holes in a direction perpendicular to the driving array layer (Fig. 1A; Para. 0029, light-emitting layer, 122).
It would have been obvious to one of ordinary skill in the art to modify the array substrate of Cai to include the structure of Tsai because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the array substrate of Cai as modified by the structure of Tsai can yield a predictable result of the manufacturing processes of the touch panel and cost of the control IC can be reduced since the touch display device of the disclosure has reduced manufacturing steps and less components.  Thus, a person of ordinary skill would have appreciated including in the array substrate of Cai the structure of Tsai 

As to claim 3, Cai and Tsai disclose the array substrate of claim 2.  Cai discloses wherein at least part of the plurality of light-emitting openings overlap with the plurality of first via holes in the direction perpendicular to the driving array layer (Fig. 5; Para. 0031, organic light-emitting layer, 23).

As to claim 4, Cai discloses the array substrate of claim 1, but does not expressly disclose wherein the auxiliary trace layer and a touch electrode layer are disposed on a same layer.
Tsai teaches wherein the auxiliary trace layer and a touch electrode layer are disposed on a same layer (Fig, 1A; Para. 0029, second end electrode, 122; Para. 0040, the second end electrode 122 is functioned as a touch sensing electrode of the touch display device 1 for sensing the touch motion of the user).
It would have been obvious to one of ordinary skill in the art to modify the array substrate of Cai to include the structure of Tsai because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the array substrate of Cai as modified by the structure of Tsai can yield a predictable result of the manufacturing processes of the touch panel and cost of the control IC can be reduced since the touch display device of the disclosure has Cai the structure of Tsai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claims 9 and 15, Cai discloses a display panel, comprising: the array substrate of claim 1 but does not expressly disclose a second electrode; and a plurality of light-emitting units disposed between the array substrate and the second electrode.
Tsai teaches a second electrode (Fig, 1A; Para. 0029, second end electrode, 122); and a plurality of light-emitting units disposed between the array substrate and the second electrode (Fig. 1A; Para. 0029, light-emitting layer, 122).
It would have been obvious to one of ordinary skill in the art to modify the array substrate of Cai to include the structure of Tsai because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the array substrate of Cai as modified by the structure of Tsai can yield a predictable result of the manufacturing processes of the touch panel and cost of the control IC can be reduced since the touch display device of the disclosure has reduced manufacturing steps and less components.  Thus, a person of ordinary skill would have appreciated including in the array substrate of Cai the structure of Tsai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As to claim 10, Cai and Tsai disclose the display panel of claim 9.  Cai discloses wherein the array substrate comprises a plurality of pixel circuit regions arranged in an array (Fig. 2; Para. 0028), and each of the plurality of pixel circuit regions comprises the plurality of thin film transistors (Fig. 3; Para. 0034, light-emitting control transistor 31); wherein the array of the plurality of pixel circuit regions comprises N1 rows and M1 columns, wherein N1 and M1 are positive integers (Fig. 2; Para. 0028); and wherein relative positions of the plurality of first via holes in corresponding pixel circuit regions are the same (Fig. 2, 3).

As to claim 11, Cai and Tsai disclose the display panel of claim 10.  
Cai discloses wherein the plurality of light-emitting units are arranged in an array (Fig. 2; Para. 0028), and the array of the plurality of light-emitting units comprises N2 rows and M2 columns (Fig. 2; Para. 0028); and
wherein N2 and M2 are both positive integers, N1xM1= N2xM2, N1≠N2, and M1≠M2 (Fig. 2; Para. 0028).

As to claim 12, Cai and Tsai disclose the display panel of claim 11.  Cai discloses wherein N2>N1; wherein the plurality of light-emitting units comprises a plurality of first light-emitting units (Fig. 1-5), a plurality of second light-emitting units and a plurality of third light-emitting units (Fig. 1-5); wherein part of the plurality of first light-emitting units 
wherein part of the plurality of first via holes in a k-th row are electrically connected to all of the plurality of light-emitting units in a (2k-1)-th row (Fig. 5; Para. 0031, organic light-emitting layer, 23), and the part of the plurality of first via holes in the k-th row are electrically connected to part of the plurality of light-emitting units in a 2k-th row, wherein k is a positive integer (Fig. 5; Para. 0031, organic light-emitting layer, 23).

As to claim 13, Cai and Tsai disclose the display panel of claim 11.  Cai discloses wherein the plurality of light-emitting units comprises a plurality of first light-emitting units, a plurality of second light-emitting units and a plurality of third light-emitting units (Fig. 1-5); and 
wherein first via holes in a (3k+1)-th row are electrically connected to the plurality of first light-emitting units (Fig. 5; Para. 0031, organic light-emitting layer, 23); first via holes in a (3k+2)-th row are electrically connected to the plurality of second light-emitting units; first via holes in a (3k+3)-th row are electrically connected to the plurality of third light-emitting units (Fig. 5; Para. 0031, organic light-emitting layer, 23).

Cai and Tsai disclose the display panel of claim 9.  Cai discloses wherein the display panel is in one of an organic light-emitting diode display panel (Fig. 5; Para. 0031, organic light-emitting layer, 23) and a micro light-emitting diode display panel.

Claims 5, 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of U.S. Publication No. 2013/0314636 to Chen et al. (Chen).
As to claims 5 and 18, Cai discloses the array substrate of claim 1, but does not expressly disclose wherein a material of the first insulating layer comprises at least one of silicon oxide and silicon nitride.
Chen teaches wherein a material of the first insulating layer comprises at least one of silicon oxide and silicon nitride (Para. 0070, The material of the second insulating layer 43 is silicon nitride, silicon oxide or the combination thereof, but is not limited to these materials).
It would have been obvious to one of ordinary skill in the art to modify the array substrate of Cai to include the insulating layers make-up of Chen because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the array substrate of Cai as modified by the insulating layers make-up of Chen can yield a predictable result of solving the issue of the complex process, the low yield and the high cost in manufacturing of the TFT array substrate with higher aperture ratio in the prior art.  Thus, a person of ordinary skill would have appreciated including in the array substrate of Cai the ability to use the Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claims 6 and 19, Cai and Tsai disclose the array substrate of claim 5.  Cai does not expressly disclose wherein the first insulating layer comprises a first insulating structure layer and a second insulating structure layer which are disposed in sequence, wherein a material of the first insulating structure layer is the silicon oxide, and a material of the second insulating structure layer is the silicon nitride.
Chen discloses wherein the first insulating layer comprises a first insulating structure layer and a second insulating structure layer which are disposed in sequence, wherein a material of the first insulating structure layer is the silicon oxide, and a material of the second insulating structure layer is the silicon nitride (Para. 0070, The material of the second insulating layer 43 is silicon nitride, silicon oxide or the combination thereof, but is not limited to these materials).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 5.






Claims 5, 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of U.S. Publication No. 2017/0373094 to Park et al. (Park).
As to claim 7, Cai discloses the array substrate of claim 1, but does not expressly disclose wherein the driving array layer comprises: an active layer, a third insulating layer, a gate layer, a fourth insulating layer, and a source-drain layer, wherein the active layer, the third insulating layer, the gate layer, the fourth insulating layer, and the source-drain layer are disposed in sequence; wherein the active layer comprises a plurality of channel regions, a plurality of first doping regions and a plurality of second doping regions; the third insulating layer comprises a plurality of third via holes and a plurality of fourth via holes; the gate layer comprises a plurality of gates; the fourth insulating layer comprises a plurality of fifth via holes and a plurality of sixth via holes; the source-drain layer comprises a plurality of sources and a plurality of drains; and wherein the plurality of sources are electrically connected to the plurality of first doping regions through the plurality of third via holes and the plurality of fifth via holes, and the plurality of drains are electrically connected to the plurality of second doping regions through the plurality of fourth via holes and the plurality of sixth via holes; the plurality of thin film transistors comprise the plurality of channel regions, the plurality of first doping regions, the plurality of second doping regions, the plurality of gates, the plurality of sources and the plurality of drains, and electrodes of the plurality of thin film transistors are the plurality of sources or the plurality of drains.
Park teaches an active layer (Fig. 4; Para. 0080, 0083, active layer, 120 with first active region, 121), a third insulating layer (Fig. 4; Para. 0113, first insulating layer, 
wherein the active layer comprises a plurality of channel regions (Fig. 4; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s), a plurality of first doping regions and a plurality of second doping regions (Fig. 4; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s); the third insulating layer comprises a plurality of third via holes and a plurality of fourth via holes (Fig. 4; Para. 0113, first insulating layer, 130; Para. 0121, conductive plugs, 181cp, 182cp, 183cp1, 183cp2, 184cp1, and 184cp2); the gate layer comprises a plurality of gates (Fig. 4; Para. 0075, first gate line, 141); the fourth insulating layer comprises a plurality of fifth via holes and a plurality of sixth via holes (Fig. 4; Para. 0118, second insulating layer, 150; Para. 0121, conductive plugs, 181cp, 182cp, 183cp1, 183cp2, 184cp1, and 184cp2); the source-drain layer comprises a plurality of sources and a plurality of drains (Fig. 4; Para. 0121, third conductive layer 180 over the third insulating layer 170 may include the data 
wherein the plurality of sources are electrically connected to the plurality of first doping regions through the plurality of third via holes and the plurality of fifth via holes (Fig. 4; Para. 0121, conductive plugs, 181cp, 182cp, 183cp1, 183cp2, 184cp1, and 184cp2; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s), and the plurality of drains are electrically connected to the plurality of second doping regions through the plurality of fourth via holes and the plurality of sixth via holes (Fig. 4; Para. 0121, conductive plugs, 181cp, 182cp, 183cp1, 183cp2, 184cp1, and 184cp2; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s); the plurality of thin film transistors comprise the plurality of channel regions (Fig. 4; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s), the plurality of first doping regions (Fig. 4; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s), the plurality of second doping regions (Fig. 4; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a a first lightly doped source region 121lds, and a first source region 121s), the plurality of gates (Fig. 4; Para. 0075, first gate line, 141), the plurality of sources and the plurality of drains (Fig. 4; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s), and electrodes of the plurality of thin film transistors are the plurality of sources or the plurality of drains (Fig. 4; Para. 0121, third conductive layer 180 over the third insulating layer 170 may include the data line 181, the power line 182, the first and second connection electrodes 183 and 184).
It would have been obvious to one of ordinary skill in the art to modify the array substrate of Cai to include the transistor structure of Park because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the transistor structure of Cai and the transistor structure of Park perform the same general and predictable function, the predictable function being acting as a switch for the functionality of the device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of [the transistor structure of Cai by replacing it with the transistor structure of Park. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Cai and Park disclose the array substrate of claim 7. Cai does not expressly disclose wherein the driving array layer comprises: a fifth insulating layer disposed on a side of the gate layer facing away from the third insulating layer, wherein the fifth insulating layer comprises a plurality of seventh via holes and a plurality of eighth via holes; wherein the plurality of sources are electrically connected to the plurality of first doping regions through the plurality of third via holes, the plurality of fifth via holes and the plurality of seventh via holes; wherein the plurality of drains are electrically connected to the plurality of second doping regions through the plurality of fourth via holes, the plurality of sixth via holes and the plurality of eighth via holes; and a storage capacitor layer disposed on a side of the fifth insulating layer facing away from the third insulating layer, wherein the storage capacitor layer comprises a plurality of capacitor electrodes.
Park discloses a fifth insulating layer disposed on a side of the gate layer facing away from the third insulating layer (Fig. 4; Para. 0120, third insulating layer, 170), wherein the fifth insulating layer comprises a plurality of seventh via holes and a plurality of eighth via holes (Fig. 4; Para. 0121, conductive plugs, 181cp, 182cp, 183cp1, 183cp2, 184cp1, and 184cp2); wherein the plurality of sources are electrically connected to the plurality of first doping regions through the plurality of third via holes, the plurality of fifth via holes and the plurality of seventh via holes (Fig. 4; Para. 0121, conductive plugs, 181cp, 182cp, 183cp1, 183cp2, 184cp1, and 184cp2; Para. 0083, first active region 121 included in the first TFT T1 may include a first drain region 121d, a first lightly doped drain region 121ldd, a first channel region 121c, a first lightly doped source region 121lds, and a first source region 121s); wherein the plurality of drains are a first lightly doped source region 121lds, and a first source region 121s); and 
a storage capacitor layer disposed on a side of the fifth insulating layer facing away from the third insulating layer (Fig. 4; Para. 0110, The second connection electrode 184 is connected to an upper electrode 161 of the storage capacitor Cst), wherein the storage capacitor layer comprises a plurality of capacitor electrodes (Fig. 4).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/           Examiner, Art Unit 2626